COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                No. 08-11-00294-CV
IN RE: ROSA SERRANO,
                                                  §           ORIGINAL PROCEEDING
RELATOR.                                                     ON PETITION FOR WRIT OF
                                                  §                MANDAMUS

                                                  §


                                 MEMORANDUM OPINION

       Relator, Rosa Serrano, pro se, is requesting that this Court issue a writ of mandamus

against the Honorable Barbara Perez, Judge, of the Justice of the Peace Court Number Five of

El Paso County. Because this Court’s mandamus authority does not include the Respondent in

this case, the petition is Denied. See TEX.GOV’T CODE ANN. § 22.221(b)(West 2004).



January 18, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.